IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 95-20953
                           Summary Calendar



KENNETH RANDALL WITHERS,

                                           Plaintiff-Appellant,


versus

JAMES COLLINS, et al.,

                                           Defendants,

JAMES A. COLLINS, DIRECTOR, TEXAS DEPARTMENT
OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION;
JOHNNY KLEVENHAGEN, Sheriff,

                                           Defendants-Appellees.


                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. CA-H-94-2739
                          - - - - - - - - - -
                             July 17, 1996

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Kenneth Randall Withers, #687233, appeals from the district

court’s granting of summary judgment in favor of the defendants-

appellees.     Withers contends that the district court erred by

failing to certify a class of Texas inmates who had been

“warehoused” in county jails, which allegedly provide services,

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-20953
                                - 2 -

programs, and privileges that are inferior to prisons operated by

the Texas Department of Criminal Justice (“TDCJ”).   We have

reviewed the record, the district court’s order granting the

summary-judgment motions, and Withers’ arguments on appeal.    We

find no reversible error.

     Withers has filed with this court numerous motions and

“requests” in an effort to litigate claims, not raised in the

district court, that TDCJ officials are retaliating against him.

Because Withers may not raise these claims for the first time on

appeal, see Douglass v. United Serv. Auto. Ass’n, 79 F.3d 1415,

1417 (5th Cir. 1996) (en banc), those motions are DENIED.

     AFFIRMED; MOTIONS DENIED.